Exhibit 10.1

POWER SOLUTIONS INTERNATIONAL, INC.

RESTRICTED STOCK AGREEMENT

In accordance with and subject to the terms of the Power Solutions 2012
Incentive Compensation Plan (the “Plan”) and this Agreement, the Committee
hereby grants to [INSERT GRANTEE’S NAME HERE] (the “Grantee”), an award of
shares of Restricted Stock of Power Solutions International, Inc., a Delaware
corporation (the “Company”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in the Agreement
shall have the meaning set forth in the Plan.

1. Grant of Restricted Stock. Subject to and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee hereby grants to the Grantee
[INSERT NUMBER OF SHARES OF RESTRICTED STOCK] shares of Restricted Stock (the
“Restricted Shares”), effective as of [INSERT GRANT DATE HERE] (the “Grant
Date”), and the Grantee hereby accepts the grant of the Restricted Shares on a
restricted basis, as set forth herein.

2. Limitations on Transferability. At any time prior to vesting in accordance
with Paragraphs 3 and 4 of this Agreement, the Restricted Shares, or any
interest therein, cannot be directly or indirectly transferred, sold, assigned,
pledged, hypothecated, encumbered or otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Paragraphs 4 and 5 of this
Agreement, the Restricted Shares shall cease to be restricted and shall become
non-forfeitable (thereafter being referred to as “Vested Shares”) on certain
dates (each such date, a “Vesting Date”) according to the schedule set forth on
Schedule A attached hereto.

Notwithstanding the foregoing, and subject to Paragraphs 4 and 5 below, in the
event that the Grantee incurs a Termination of Service prior to any Vesting
Date, any Restricted Shares that were unvested at the date of such Termination
of Service shall be immediately forfeited to the Company.

4. Termination of Service. Subject to Paragraph 5 below, the provisions of this
Paragraph 4 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to the applicable Vesting Date as set forth in Paragraph 3:

a. If the Grantee incurs a Termination of Service because of his or her death or
Disability, any Restricted Shares that had not become Vested Shares prior to the
date of the Termination of Service shall become Vested Shares, and the Grantee
shall immediately own the Vested Shares free of all restrictions otherwise
imposed by this Agreement except for tax withholding obligations set forth in
Paragraph 25 of this Agreement or otherwise required by any taxing authority.

b. If the Grantee incurs a Termination of Service for any reason other than his
or her death or Disability, then any Restricted Shares that had not become
Vested Shares prior to the date of the Termination of Service shall be
immediately forfeited to the Company.



--------------------------------------------------------------------------------

5. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the Restricted Shares as are provided for in the Plan.

6. Stock Issuance, Restrictions and Escrow. The Company, in its sole discretion,
shall either (a) credit the Restricted Shares to the Grantee in a book entry on
the records kept by the Company’s stockholder record keeper, or (b) cause to be
issued certificates for Restricted Shares. To the extent the Restricted Shares
are credited pursuant to clause (a) of the preceding sentence, the Restricted
Shares shall be subject to restrictions on transfer until, and to the extent,
such Restricted Shares shall become Vested Shares pursuant to Paragraph 3, 4 or
5 above. To the extent certificates for the Restricted Shares are issued
pursuant to clause (b) above, such certificates shall be held in escrow by the
Company until, and to the extent, such Restricted Shares shall become Vested
Shares pursuant to Paragraph 3, 4 or 5 above. To the extent any such Restricted
Shares fail to become Vested Shares pursuant to Paragraph 3, 4 or 5 above, the
Company shall cancel any portion of the Restricted Shares forfeited by the
Grantee pursuant to the terms of the Plan or this Agreement. The Company shall
release the restrictions upon the remaining Vested Shares in the book entry
records, or release the related certificates, together with any assets or
securities held in escrow hereunder, from escrow, as applicable, in each case
resulting in the release of any Vested Shares to the Grantee.

7. Liability of the Company. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance and transfer of any Restricted Shares pursuant to this
Agreement shall relieve the Company of any liability with respect to the
non-issuance or transfer of the Restricted Shares as to which such approval
shall not have been obtained. However, the Company shall use its best efforts to
obtain all such approvals.

8. Adjustment in Restricted Shares. The Committee may make or provide for such
adjustments as provided for in Section 4.2 of the Plan.

9. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.
This Agreement may be amended as provided under the Plan, but no such amendment
shall adversely affect the Grantee’s rights under the Agreement without the
Grantee’s written consent, unless otherwise permitted by the Plan.

10. Stockholder Rights. The Grantee shall be entitled to receive any dividends
that become payable on or after the Grant Date with respect to the Restricted
Shares; provided, however, that no dividends shall be payable (a) with respect
to Restricted Shares on account of record dates occurring prior to the Grant
Date, and (b) with respect to forfeited Restricted Shares on account of record
dates occurring on or after the date of such forfeiture. Further, dividends will
not be paid to the Grantee until the Restricted Shares vest and become
non-forfeitable. The Grantee shall be entitled to vote the Restricted Shares on
or after the Grant Date to the same extent as would have been applicable to the
Grantee if the Restricted Shares had then been Vested Shares; provided, however,
that the Grantee shall not be entitled to vote (i) the Restricted Shares on
account of record dates occurring prior to the Grant Date, and (ii) with respect
to forfeited Restricted Shares on account of record dates occurring on or after
the date of such forfeiture.

 

2



--------------------------------------------------------------------------------

11. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company, nor shall it interfere
with the right of the Company to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.

12. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, Restricted
Shares or Vested Shares, and such holder shall have no right to be advised of,
any material information regarding the Company at any time prior to, upon or in
connection with receipt of the Restricted Shares.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than with respect to its laws regarding choice law).

14. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Restricted Shares or Vested Shares, or (b) credit
a book entry related to the Restricted Shares or Vested Shares to be entered on
the records of the Company’s stockholder record keeper, unless and until the
Company is advised by its counsel that such issuance and delivery of such
certificates or entry on the records, as applicable, is in compliance with all
applicable laws, regulations of governmental authority, and the requirements of
any exchange upon which the Restricted Shares may be traded. The Company may
require, as a condition of such issuance and delivery of such certificates or
entry on the records, as applicable, and in order to ensure compliance with such
laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

15. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

16. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

17. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and if to the Company, to its principal place of
business, attention: Committee, and, if to the Grantee, to the address appearing
on records of the Company, Such communication or notice shall be delivered
personally or sent by certified, registered or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing,

 

3



--------------------------------------------------------------------------------

any notice required or permitted hereunder from the Company to the Grantee may
be made by electronic means, including by electronic mail to the
Company-maintained electronic mailbox of the Grantee, and the Grantee hereby
consents to receive such notice by electronic delivery. To the extent permitted
in an electronically delivered notice described in the previous sentence, the
Grantee shall be permitted to respond to such notice or communication by way of
a responsive electronic communication, including by electronic mail.

18. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the Restricted Shares are granted pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term of provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for the purposes of administering the Plan, shall be final and binding
upon the Grantee and all other persons.

19. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

20. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Grantee.

21. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

22. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

23. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

24. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other portion hereof, and this Agreement shall be construed as if
such invalid or unenforceable provision were omitted.

25. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for the payment of all taxes and tax consequences with respect to
the grant of the Restricted Shares or the lapse of restrictions otherwise
imposed by this Agreement. The Grantee and the Company further acknowledge and
agree that the Grantee may elect that all or any part of such payment for the
withholding of federal, state and local taxes, including Social Security and
Medicare (“FICA”) taxes be made by the retention by the Company of a portion of
the shares issued to the Grantee upon vesting, determined in accordance with
Section 17.1(a) of the Plan; any fractional share amount not paid by the
surrender of Restricted Shares shall be paid in cash. In no event, however,
shall the Company accept shares for payment of taxes in excess of required tax
withholding rates. The Grantee further acknowledges that it is the Grantee’s

 

4



--------------------------------------------------------------------------------

responsibility to obtain any advice that the Grantee deems necessary or
appropriate with respect to any and all tax matters that may exist as a result
of the grant of the Restricted Shares or the lapse of restrictions otherwise
imposed by this Agreement. Notwithstanding any other provision of this
Agreement, the Restricted Shares, together with any other assets or securities
held in escrow hereunder, shall not be released to the Grantee unless, as
provided in Section 17 of the Plan, the Grantee shall have paid to the Company,
or made arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to the grant of the Restricted Shares or the lapse of
restrictions otherwise imposed by this Agreement.

26. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Restricted Shares subject to all the terms and provisions
of this Agreement and of the Plan. The Restricted Shares are granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and the Restricted Shares shall in all respects be interpreted in accordance
with the Plan. The Committee shall interpret and construe the Plan and this
Agreement, and its interpretation and determination shall be conclusive and
binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.

27. Confidential Information. The Grantee acknowledges that the information,
observations and data obtained by the Grantee while employed by the Company
(including, without limitation, trade secrets, know-how, research plans,
business, accounting, distribution and sales methods and systems, sales and
profit figures and margins and other technical or business information,
business, marketing and sales plans and strategies, cost and pricing structures,
and information concerning acquisition opportunities and targets in or
reasonably related to any of the Company’s or any of its Subsidiaries’ business
or industry and other information relating to the Company and its Subsidiaries
and their respective businesses) including, in each case, such information,
observations and data obtained prior to the date of this Agreement concerning
the business or affairs of the Company and any of its Subsidiaries
(collectively, “Confidential Information”) are the property of the Company or
such Subsidiary, as applicable, and agrees that the Company and its Subsidiaries
have a protectable interest in such Confidential Information. The Grantee agrees
that he or she shall not (during his or her employment with the Company or at
any time thereafter) disclose to any unauthorized person or use any such
Confidential Information without the prior written consent of the Board unless
and to the extent that any Confidential Information: (a) becomes or is generally
known to and available for use by the industry other than as a result of the
Grantee’s acts or omissions in breach of this Agreement, (b) is required to be
disclosed by judicial process or law (provided that the Grantee shall give
prompt advance written notice of such requirement to the Company to enable the
Company to seek an appropriate protective order or confidential treatment) or
(c) is disclosed in furtherance of Grantee’s duties under an employment
agreement with the Company.

28. Enforcement. If, at the time of enforcement of Paragraph 27, a court or an
arbitrator holds that the restrictions stated therein are unreasonable under the
circumstances then existing, the parties hereto agree that the restrictions be
substituted for reasonable restrictions and that the court or arbitrator shall
be allowed to revise the restrictions contained herein to cover the maximum area
permitted by law. Because the Grantee’s services are unique and because the

 

5



--------------------------------------------------------------------------------

Grantee has access to Confidential Information, the parties hereto agree that
money damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof (without (a) the posting of
any bond or other security, (b) the necessity of showing actual damages and
(c) the necessity of showing that monetary damages are an inadequate remedy).
The Grantee agrees that the restrictions contained in Paragraph 27 are
reasonable.

29. Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee signs, dates, and returns this Agreement to the Company on or
before [INSERT DATE HERE].

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement and the Plan as of the Grant Date.

 

POWER SOLUTIONS INTERNATIONAL, INC.

By:

   

Its:

   

GRANTEE

By:

   

Print Name:

   

 

6



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

[TO BE INSERTED]

 

7